UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4457



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARGARET SUSAN FAULK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-99-5-BO)


Submitted:   January 18, 2001             Decided:   January 30, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rosemary Godwin, Raleigh, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Thomas B. Murphy, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Margaret Susan Faulk appeals her convictions and sentence for

conspiracy to commit mail theft in violation of 18 U.S.C. § 371

(1994) and receipt and possession of stolen mail and aiding and

abetting in violation of 18 U.S.C. §§ 2 & 1708 (1994).   Finding no

reversible error, we affirm.

     On appeal, Faulk claims that she is entitled to a new trial

because the prosecutor made improper remarks during his rebuttal

closing argument.   Because our review of the record reveals that

any such prosecutorial misconduct did not “so infect[] the trial

with unfairness as to make the resulting conviction a denial of due

process,” we find that this claim is without merit.   United States

v. Morsley, 64 F.3d 907, 913 (4th Cir. 1995) (citation omitted).

     Accordingly, we affirm Faulk’s convictions and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2